28 F.3d 1211
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Kenneth FITZGERALD, Defendant-Appellant.UNITED STATES of America, Plaintiff-Appellee,v.Codell CHAVIS, Defendant-Appellant.
Nos. 93-5467, 93-5468.
United States Court of Appeals, Fourth Circuit.
Argued:  April 12, 1994.Decided:  June 30, 1994.

Appeals from the United States District Court for the Middle District of North Carolina, at Greensboro.  Frank W. Bullock, Jr., Chief District Judge.  (CR-92-303-G)
David T. Lambeth, Jr., Wishart, Norris, et al, Burlington, North Carolina, for Appellant Chavis;
Walter T. Johnson,Jr., Greensboro, North Carolina, for Appellant Fitzgerald.
Douglas Cannon, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
June K. Allison, Wishart, Norris, et al, Burlington, North Carolina, for Appellant Chavis.
Benjamin H. White, Jr., United States Attorney, Robert M. Hamilton, Assistant United States Attorney, Greensboro, North Carolina, for Appellee.
M.D.N.C.
AFFIRMED.
Before WILKINSON, Circuit Judge, BUTZNER, Senior Circuit Judge, and GODBOLD, Senior Circuit Judge of the United States Court of Appeals for the Eleventh Circuit, sitting by designation.
OPINION
PER CURIAM:


1
Kenneth Fitzgerald and Codell Chavis appeal judgments entered on the verdict of a jury for conspiracy to possess with the intent to distribute cocaine in violation of 21 U.S.C. Secs. 841(a)(1) & (b)(1)(A), 846 (1981).  They assign error to the court's denial of their motion for acquittal, to its rulings on the admissibility of evidence, to the instructions, and to the court's denial of their request for a downward departure from the applicable guideline range.


2
Upon consideration of the record, briefs, and oral argument, we find no error in the judgments.  United States v. Fitzgerald, No. 2:92CR303-02 (M.D.N.C. June 10, 1993);  United States v. Chavis, No. 2:92CR303-01 (M.D.N.C. June 10, 1993).

AFFIRMED